Title: From George Washington to François-Joseph-Paul, comte de Grasse-Tilly, 15 September 1781
From: Washington, George
To: Grasse-Tilly, François-Joseph-Paul, comte de


                  
                     Sir
                     Head Quarters Williamsburg 15th Sept. 1781
                  
                  I had the Honor to receive your Excellencys Letter of the 4th of this Month—soon after my Arrival at this Place—I am at a loss to express the Pleasure which I have in congratulating your Excellency on your Return to your former Station in the Bay—And the happy Circumstance of formg a Junction with the Squadron of the Count DeBarras—I take particular Satisfaction in felicitating your Excellency on the Glory of having driven the British Fleet from the Coasts, & takg two of their Frigates—these happy Events, & the decided Superiority of your Fleet, give us the happiest Presages of the most compleat Success in our combined Operations on this Bay.
                  It is with much Regret that I find the Want of Transports on the Bay, has much retarded the coming on of the Troops expected from the Northward—If it is possible for your Excellency to give us any Assistance in this Distress, it will be attended with inexpressible Advantage to the prosecution of our Measures—& will be acknowledged with the Highest Gratitude.
                  Such of our Troops as Could not be embarked at Head of Elk—are marchg to Baltimore, where they are to be put on Board such Transports as may be collected at that Place.
                  It is very much the Wish of the Count De Rochambeau, as well as myself, to have the Honor of an Interview with your Excellency—but our particular Circumstances render us dependant on your Goodness for the Means of Conveyance—if your Excellency could dispatch some fast Sailg Cutter to receive us on Board & will inform us your Time & place, we will be very happy to attend you, at the earliest Moment you shall fix.
                  The Count Fercin, an Aid to the Count Rochambeau, is sent on to hurry down the Troops embarkg on the Bay, if your Excellency can furnish him the Means of proceeding up the Bay—it will be very agreable.  I am &c.
                  
                            
                            G.W.
                        
                     P.S.  Since writing the above, I am informed with much Pleasure that your Excellency has anticipated my Wishes in sendg Transports up the Bay.
                  
                  